Citation Nr: 1206729	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Appellant (Veteran) is represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to February 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in Waco, Texas, to discontinue TDIU beginning on May 1, 2007.  The Veteran subsequently relocated to Indianapolis, Indiana, and original jurisdiction over his claims file was transferred to the RO in Indianapolis.  

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO, in October 2011.  A transcript of the hearing is associated with the claims file.  The record was held open an additional 30 days after the hearing so the Veteran could submit additional evidence; however, no additional evidence has been received.  

The Board has characterized the issue on appeal differently than did the RO.  In essence, the RO characterized the Veteran's May 2007 correspondence as a claim for a TDIU.  In fact, the Veteran had expressed disagreement with a February 2007 rating decision that terminated a TDIU to be effective from May 1, 2007 (that had been in effect since August 29, 2003).  As the May 2007 correspondence was received within a year of the February 2007 rating decision to terminate the TDIU, the Board accepts it as a timely notice of disagreement with that decision.  The  Board acknowledges that the RO did not address the merits of the issue of restoration of TDIU; however, there is no prejudice to the Veteran, as the benefit sought (restoration of TDIU) is being granted in full.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).  

The Board notes that, while the Veteran disagreed with a February 2010 rating decision that reduced the disability rating for pancreatitis from 60 percent to 30 percent, he did not file a substantive appeal following the issuance of the statement of the case in July 2011.  The time for perfecting an appeal of that issue having since expired, the issue of entitlement to restoration of a 60 percent rating for pancreatitis is not on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran has shown good cause for his failure to report for a November 2006 VA examination deemed necessary to continued entitlement to a TDIU.  

3.  The RO did not inform the Veteran of all material facts and reasons for the termination of the TDIU.  

4.  The record does not establish by clear and convincing evidence that the Veteran is employable.


CONCLUSION OF LAW

Termination of the TDIU was improper, and the criteria for restoration of a TDIU from May 1, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.343, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

As the Board is granting restoration of the TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Propriety of Reduction/Entitlement to Restoration of TDIU

When a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5  Vet. App. 413, 418 (1993).

In this case, the RO issued a proposed reduction of the TDIU in June 2006.  The stated reason for the proposed reduction was that the Veteran had failed to return a VA Form 21-4140 that had been sent to him.  The RO sent another Form 21-4140 along with the proposed reduction, and the Veteran completed and returned the form in July 2006.  On that form, the Veteran reported that he had been employed from September 12, 2005 to November 4, 2005 doing clean-up work following Hurricane Katrina.  The Veteran also reported a different address than previously used.  The new address was on Georgian Drive in Austin, Texas.  

On August 25, 2006, the RO sent a letter to the Veteran at the Georgian Drive address notifying him that he must provide additional information regarding his employment in 2005.  The RO also ordered a VA examination to determine whether the Veteran remained unemployable.  Records indicate the examination notice was sent to the Georgian Drive address in November 2006, and that the Veteran failed to report for the examination in November 2006.  In December 2006, the RO issued a proposal to discontinue the Veteran's TDIU.  The stated basis for the discontinuance was his failure to report for a scheduled VA examination.  This proposed reduction was also sent to the Georgian Drive address.  

In the February 2007 rating decision on appeal, the RO effectuated the discontinuance of the TDIU, effective from May 1, 2007.  The stated basis for the discontinuance was the Veteran's failure to report for a scheduled VA examination.  The February 2007 decision was sent to a new address on W. Loop in Austin, Texas.  The Veteran responded by VA Form 21-4138 in May 2007 - referring specifically to the February 2007 decision - that he had not received notice of the examination or the proposed reduction, and he was requesting reinstatement of his full benefits.  As noted in the Introduction, the Board accepts this document as a notice of disagreement with the February 2007 decision to terminate the Veteran's TDIU.

Regarding the Veteran's failure to report for a scheduled VA examination, the applicable regulation provides that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for a reexamination and the issue is continuing entitlement to a running award, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of last payment, whichever is later.  If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  38 C.F.R. § 3.655(c).

In this case, while the RO provided notice to the Veteran of the proposed reduction, it appears that the Veteran had been forced to relocate due to a fire in his apartment complex.  An Internet site of the Austin Fire Department confirms their response to a fire at the Veteran's apartment building on Georgian Drive on August 3, 2006, prior to notice of the examination and the proposed discontinuance of the TDIU.  The Board notes that, in response to the Veteran's May 2007 correspondence, the RO ordered another VA examination, which the Veteran attended in September 2007.  Indeed, upon review of the October 2007 RO rating decision, the RO appears to have accepted the Veteran's account of having not received notice of the prior scheduled examination as good cause with respect to the rating issues for pancreatitis and diabetes mellitus, which had also been reduced in the February 2007 decision.  The October 2007 rating decision indicates that, due to his subsequent appearance at a VA examination in September 2007, those reduced ratings had been reinstated as if they had never been reduced; however, the TDIU was not reinstated, but was nominally denied in the October 2007 decision, based on a finding of the RO that the Veteran was not unemployable due to service-connected disabilities.  

To summarize: the stated basis for the termination of TDIU benefits in February 2007 was subsequently excused by the RO with respect to other matters.  While a specific finding of good cause was not made by the RO, the Veteran's failure to report for a VA examination was in fact treated as if good cause had been shown with respect to the pancreatitis and diabetes mellitus ratings.  To the extent of any remaining doubt as to good cause, the Board finds that good cause was shown due to a fire at the Veteran's residence and subsequent relocation resulting in the Veteran's not receiving notice of the scheduled examination or the proposed termination of his TDIU.  Based on this determination, the Board finds that reduction or termination of the TDIU under the provisions of 38 C.F.R. § 3.655 was not appropriate.  

The Board thus turns to the specific regulations governing reductions in total disability ratings, including those based on unemployability, on bases other than failure to report for a VA examination.  In reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application, but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  The clear-and-convincing-evidence standard is an intermediate standard of proof between preponderance of the evidence and beyond a reasonable doubt and is used when the individual interests at stake are more substantial than those in a typical civil dispute.  Olson v. Brown, 5 Vet. App. 430, 434 (1993).

If a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2  Vet. App. 277 at 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, as found by the RO in February 2007, the Veteran was not employed for a period of 12 consecutive months.  Notably, while the RO appears to have addressed this portion of 38 C.F.R. § 3.343, it did not address subsection (c)(1), which requires clear and convincing evidence of employability in order to reduce a TDIU rating.  Rather, it relied on the provisions of 38 C.F.R. § 3.655, which the Board has determined are not applicable due to the showing of good cause.  In effect, the RO's termination of TDIU benefits was not based on the Veteran's employability, but was based solely on a procedural deficiency, i.e., his failure to report for an examination.  This would appear to conflict with the requirements of 38 C.F.R. § 3.343(c)(1).  This also reveals a problem under 38 C.F.R. § 3.105(e), as the Veteran was never informed of the material facts and reasons for the reduction.  As already discussed, the proposed reduction mentioned only issues under 38 C.F.R. § 3.655, which were acknowledged by the RO to have been cured with respect to other matters.  While the RO now maintains that the Veteran is not unemployable, and that the schedular criteria for a TDIU are not met, those were not reasons set forth in the proposed rating.  

The Board also finds that neither of the factors reported by the RO in the denial of a TDIU meets the standard of clear and convincing evidence of employability.  The fact that the schedular criteria are not met does not itself demonstrate employability, as the regulations specifically provide for a method of establishing a TDIU on an extraschedular basis.  Moreover, the medical evidence does not establish by clear and convincing evidence that the Veteran is employable.  While the September 2007 VA examiner opined that the Veteran would be able to function in his previous occupational environment, a December 2010 VA examiner opined that the Veteran was unable to secure and maintain substantially gainful employment due to pancreatitis.  At best, there is evidence for and against employability; however, the Board finds that such a scenario does not constitute clear and convincing evidence of employability.  

In summation of the Board's findings in this case, the Veteran's initial failure to report for a VA examination deemed necessary to continued entitlement to a TDIU was based on good cause, and was in fact excused by the RO regarding other reductions proposed at the time.  Moreover, the RO did not inform the Veteran of all material facts and reasons for the reduction, as the stated reason for the reduction was failure to report for the examination.  In addition, the record does not establish 

by clear and convincing evidence that the Veteran is employable.  As such, the Board finds that the termination of TDIU effectuated by the February 2007 rating decision was improper, and a restoration of TDIU from May 1, 2007 is warranted.  


ORDER

Restoration of a TDIU, from May 1, 2007, is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


